UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE14A AMENDMENT NO. 1 PROXY STATEMENT PURSUANT TO SECTION14(a) OF THE SECURITIES EXCHANGE ACT OF 1934 Filed by the Registrantý Filed by a Party other than the Registrant¨ Check the appropriate box: ýPreliminary Proxy Statement ¨Confidential, For Use of the Commission Only (as permitted by Rule14a-6(e)(2)) ¨Definitive Proxy Statement ¨Definitive Additional Materials ¨Soliciting Materials Under Rule14a-12 BLAST ENERGY SERVICES, INC. (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ¨ No fee required. ý Fee computed on table below per Exchange Act Rules14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: common stock and new SeriesA preferred stock of Blast Energy Services, Inc., a Texas corporation (“Blast”). (2)Aggregate number of securities to which transaction applies:17,857,261 shares of common stock of Blast proposed to be issued in the merger in consideration for the outstanding shares of common stock of Pacific Energy Development Corp., a Nevada corporation (“PEDCO”) as of May 30, 2012; 11,984,208 shares of new SeriesA Preferred Stock of Blast proposed to be issued in the merger in consideration for the outstanding shares of PEDCO’s Series A Preferred Stock as of May 30, 2012; warrants to purchase 1,100,000 shares of Blast’s common stock proposed to be issued in the merger in consideration for the outstanding warrants to purchase shares of PEDCO’s common stock as of May 30, 2012; warrants to purchase 549,167 shares of new Series A Preferred Stock of Blast proposed to be issued in the merger in consideration for the outstanding warrants to purchase shares of PEDCO’s Series A Preferred Stock as of May 30, 2012; and options to purchase 895,000 shares of common stock of Blast proposed to be issued in the merger in consideration for the outstanding options to purchase shares of PEDCO’s common stock as of May 30, 2012, as each is adjusted in connection with Blast’s 1:112 reverse stock split as proposed below. (3)Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined):Calculated solely for the purposes of determining the filing fee.The transaction value was determined by adding (a) $0.672, the last sale reported of Blast’s common stock on the Over-The-Counter Bulletin Board on May 30, 2012 (as adjusted for the 1:112 reverse split) multiplied by 17,857,261 shares of common stock of Blast (the merger consideration issuable to the holders of PEDCO’s common stock), plus (b) $0.672 the value attributed to the newly designated shares of Series A Preferred Stock of Blast, due to the fact that such new Series A Preferred Stock convert into common stock on a one-for-one basis, multiplied by 11,984,208shares of new Series A Preferred Stock (the merger consideration issuable to the holders of PEDCO’s Series A Preferred Stock), plus (c) $0 (as the difference between the $0.672 per share value of the common stock and the weighted average exercise price per share of PEDCO’s outstanding warrants to purchase shares of common stock ($1.26) is negative) multiplied by 1,100,000 warrants to purchase shares of Blast’s common stock (post 1:112 reverse stock split), plus (d) $0 (as the difference between the $0.672 per share value of new Series A Preferred Stock and the weighted average exercise price per share of PEDCO’s outstanding warrants to purchase shares of Series A Preferred Stock ($0.75) is negative) multiplied by 549,167 warrants to purchase shares of Blast’s newly designated Series A Preferred Stock; plus (e) $0.572 (which is the difference between the $0.672 per share of the common stock and the weighted average exercise price per share of PEDCO’s outstanding options to purchase shares of common stock) multiplied by 895,000 options to purchase shares of Blast’s common stock (post 1:112 reverse split). (4)Proposed maximum aggregate value of transaction:$20,565,407, based upon the maximum number of shares to be issued in the merger described in this ProxyStatement multiplied by the per share price specified in the preceding paragraph (5) Total fee paid:$2,357 ¨ Fee paid previously with preliminary materials. ý Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1)Amount Previously Paid:$1,134 (2)Form, Schedule or Registration Statement No.: Preliminary Schedule 14A (3)Filing Party: Blast Energy Services, Inc. (4)Date Filed: April 23, 2012 PRELIMINARY COPY, SUBJECT TO COMPLETION,JUNE 1, 2012 BLAST ENERGY SERVICES, INC. PO Box 710152 Houston, Texas 77271-0152 [ ], 2012 Dear Shareholders: You are cordially invited to attend a special meeting of the shareholders of Blast Energy Services, Inc. to be held at 9:00 A.M. local time on [], at The Loev Law Firm, P.C., 6300 West Loop South, Suite 280, Bellaire, Texas 77401. (1)Approve an amendment and restatement of our certificate of formation, which will result in the conversion of all of our outstanding shares of SeriesA and Series B preferred stock into shares of our common stock on a one-for-one basis (immediately prior to the reverse stock split described below); (2)Approve an amendment and restatement of our certificate of formation, which will result in between a one-for-one hundred (1:100) and one-for-one hundred and twelve (1:112) reverse stock split of our outstanding common stock pursuant to which each of our shareholders will receive one share of our common stock for every one hundred (110) or every one hundred and twelve (112) shares of common stock of our company that they own (subject to adjustment as provided in the agreement and plan of reorganization described below). (3)Approve an amendment and restatement of our certificate of formation, which will result in the change in the name of our company to “PEDEVCO CORP.”. (4)Approve an amendment and restatement of our certificate of formation, which will result in an increase in our authorized capital stock from 200,000,000 shares to 300,000,000 shares (the number of authorized shares of common stock to be increased from 180,000,000 to 200,000,000 shares and the number of shares of authorized preferred stock to be increased from 20,000,000 shares to 100,000,000 shares). (5)Approve an amendment to our certificate of formation to limit the liability of our directors for monetary damages in connection with the breach of their fiduciary duty. (6)Approve an amendment and restatement of our certificate of formation, which will result in the adoption of a change in our certificate of formation to clarify that any amendment or modification of the provision of our certificate of amendment which provides for us to indemnify our agents, will not adversely affect any right or protection of agents occurring prior to the date of such amendment or modification. (7)Approve an amendment and restatement of our certificate of formation, which will result in a decrease in the amount of voting power required to be obtained by our stockholders to amend our certificate of formation and affect a Fundamental Action (as defined in the Texas Business Organizations Code) from not less than two-thirds of such voting power to not less than a majority of such voting power. (8)Approve an amendment and restatement of our certificate of formation, which will result in, the creation of a new series of preferred stock to be called “SeriesA Preferred Stock,” and the designation of 25,000,000 shares of the new SeriesA Preferred Stock. (9)Approve an amendment and restatement of our certificate of formation to update certain outdated provisions and remove certain redundant provisions of our certificate of formation and to further reword, clarify and affect certain other non-material changes to our certificate of formation. (10)Approve an agreement and plan of reorganization, dated as of January 13, 2012, by and among Blast Energy Services, Inc. (“Blast”), Blast Acquisition Corp., a newly formed wholly-owned Nevada subsidiary of Blast (“MergerCo”), and Pacific Energy Development Corp., a Nevada corporation (“PEDCO”), pursuant to which MergerCo will be merged with and into PEDCO, with PEDCO being the surviving entity and becoming a wholly-owned subsidiary of Blast. (11)Approve the adoption of the Blast Energy Services, Inc. 2012 Equity Incentive Plan. (12)Transact such other business that may properly come before the special meeting or any adjournment of the special meeting. Each of Proposals one through nine are separate Proposals relating to our amended and restated certificate of formation, and the approval of each such Proposal is conditioned upon the approval of each of the other Proposals set forth herein, including Proposal ten.Proposal eleven is a standalone Proposal and we will move forward with the adoption of Proposal eleven, assuming it is approved by the shareholders, regardless of their approval of any of the other Proposals described in the proxy statement. If the proposed merger is completed, (1) each outstanding share of PEDCO common stock will be converted into one share of our common stock, (2) each outstanding share of PEDCO SeriesA preferred stock will be converted into one share of our new SeriesA preferred stock, and (3) each outstanding option or warrant to purchase shares of PEDCO common stock or preferred stock will be exchanged for an option or warrant to purchase the same number of shares of our common stock or preferred stock, as applicable, on the same terms.Immediately following the merger, PEDCO’s existing shareholders will own an estimated approximately 91% of our outstanding common stock, 94% of our voting stock (common stock and Series A preferred stock, which votes one-for-one with the common stock) and 100% of our outstanding preferred stock after the merger. As explained in the attached proxy statement, following the completion of the merger, we will continue to be engaged in the oil and gas exploration, development and production business.We will hold all of the equity interests of the surviving company of the merger, which will hold all of the assets and liabilities of PEDCO. Completion of the merger is subject to the satisfaction of a number of important closing conditions, including the approval of the merger agreement and each Proposal relating to the amended and restated certificate of formation and designation by our shareholders at the special meeting. Eric A. McAfee and Clyde Berg, who beneficially own a total of 57% of our outstanding common stock and 100% of our outstanding SeriesA preferred stock and Centurion Credit Funding, LLC (“Centurion”), which owns our one outstanding Series B preferred stock share, entered into voting agreements with us on January 13, 2012.Under the voting agreement, Mr. McAfee, Mr. Berg and Centurion agreed, on behalf of themselves and their affiliates, to vote the outstanding capital stock they beneficially own in favor of the merger agreement and the approval of the amended and restated certificate of formation and designation. After careful consideration, the Blast board of directors has unanimously determined that the approval of the merger agreement, each Proposal relating to the amended and restated certificate of formation and designation, and the 2012 Equity Incentive Plan are advisable, and that such documents are fair to, and in the best interests of our shareholders, and has resolved to recommend the approval and adoption of the merger agreement, each Proposal relating to the amended and restated certificate of formation and designation, and the 2012 Equity Incentive Plan by our shareholders.Our board of directors unanimously recommends that you vote “FOR” the approval of (1) the merger agreement, (2) the conversion of our Series A and Series B preferred stock into shares of our common stock, (3) a reverse stock split of our common stock of between 1:100 and 1:112, (4) a name change of Blast to “PEDEVCO CORP.”, (5) an increase in our authorized shares of common stock from 180 million shares to 200 million shares and preferred stock from 20 million shares to 100 million shares, (6) the adoption of an amendment to our certificate of formation to limit the liability of our directors for monetary damages in connection with the breach of their fiduciary duty, (7) the adoption of an amendment to our certificate of formation to clarify that that any amendment or modification of the provision of our certificate of amendment which provides for us to indemnify our agents, will not adversely affect any right or protection of agents occurring prior to the date of such amendment or modification, (8) the adoption of an amendment to our certificate of formation to reduce the shareholder vote required to amend our certificate of formation and undertake certain other Fundamental Actions from two-thirds of such voting shares to a majority of our voting shares, (9) to approve the creation of a new series of preferred stock called “Series A Preferred Stock” and the designation of 25 million shares of such new Series A Preferred Stock, (10) to update certain outdated provisions and remove certain redundant provisions of our certificate of formation and to further reword, clarify and affect certain other non-material changes to our certificate of formation and (11)the 2012 Equity Incentive Plan.The attached proxy statement provides you with detailed information about the merger agreement, the amended and restated certificate of formation and designation, the 2012 Equity Incentive Plan and the special meeting.Please carefully review the proxy statement, including its appendices.In particular, you should carefully review the section entitled “Risk Factors” beginning on page19, which describes risk factors relating to the merger and to the post-merger operation of our business. We would like you to attend the special meeting.However, whether or not you plan to attend the special meeting, it is important for your shares to be represented at the meeting.Please sign, date, and return the enclosed proxy card in the enclosed envelope.If you attend the special meeting and vote in person, your vote by ballot will revoke any proxy previously submitted.If your shares are held in “street name,” you must instruct your broker, bank, or other nominee in order to vote.Remember, failing to vote has the same effect as a voteagainstthe approval of the merger agreement and the amended and restated certificate of formation and designation. These proxy materials are first being mailed to shareholders of our company on or about , 2012. Sincerely, Roger P. (Pat) Herbert, Chairman, President and Chief Executive Officer Important Notice Regarding the Availability of Proxy Materials for the Special Meeting of Shareholders to be held on , 2012. In accordance with the rules issued by the Securities and Exchange Commission, we are providing access to our proxy materials both by sending you this full set of proxy materials, including a proxy card, and by notifying you of the availability of our proxy materials on the Internet.We encourage you to access and review all of the important information contained in the proxy materials before voting. Our proxy materials are also available atwww.iproxydirect.com/BESV. The Securities and Exchange Commission has not determined if the attached proxy statement is accurate or complete.Any representation to the contrary is a criminal offense. BLAST ENERGY SERVICES, INC. PO Box 710152 Houston, Texas 77271-0152 NOTICE OF SPECIAL MEETING OF SHAREHOLDERS TO BE HELD ON [ ], 2012 Notice is hereby given that a special meeting of the shareholders of Blast Energy Services, Inc. is to be held at 9:00 A.M. local time on [, ], 2012, at The Loev Law Firm, P.C., 6300 West Loop South, Suite 280, Bellaire, Texas 77401, for the following purposes: (1)Approve an amendment and restatement of our certificate of formation, which will result in, the conversion of all of our outstanding shares of SeriesA and Series B preferred stock into shares of our common stock on a one-for-one basis (immediately prior to the reverse stock split described below); (2)Approve an amendment and restatement of our certificate of formation, which will result in, between a one-for-one hundred (1:100) and one-for-one hundred and twelve (1:112) reverse stock split of our outstanding common stock pursuant to which each of our shareholders will receive one share of our common stock for every one hundred (110) or every one hundred and twelve (112) shares of common stock of our company that they own (subject to adjustment as provided in the agreement and plan of reorganization described below). (3)Approve an amendment and restatement of our certificate of formation, which will result in, the change in the name of our company to “PEDEVCO CORP.”. (4)Approve an amendment and restatement of our certificate of formation, which will result in, an increase in our authorized capital stock from 200,000,000 shares to 300,000,000 shares (the number of authorized shares of common stock to be increased from 180,000,000 to 200,000,000 shares and the number of shares of authorized preferred stock to be increased from 20,000,000 shares to 100,000,000 shares). (5)Approve an amendment to our certificate of formation to limit the liability of our directors for monetary damages in connection with the breach of their fiduciary duty. (6)Approve an amendment and restatement of our certificate of formation, which will result in, the adoption of a change in our certificate of formation to clarify that any amendment or modification of the provision of our certificate of amendment which provides for us to indemnify our agents, will not adversely affect any right or protection of agents occurring prior to the date of such amendment or modification. (7)Approve an amendment and restatement of our certificate of formation, which will result in, a decrease in the amount of voting power required to be obtained by our stockholders to amend our certificate of formation and affect a Fundamental Action (as defined in the Texas Business Organizations Code) from not less than two-thirds of such voting power to not less than a majority of such voting power. (8)Approve an amendment and restatement of our certificate of formation, which will result in, the creation of a new series of preferred stock to be called “SeriesA Preferred Stock,” and the designation of 25,000,000 shares of the new SeriesA Preferred Stock. (9)Approve an amendment and restatement of our certificate of formation to update certain outdated provisions and remove certain redundant provisions of our certificate of formation and to further reword, clarify and affect certain other non-material changes to our certificate of formation. (10)Approve an agreement and plan of reorganization, dated as of January 13, 2012, by and among Blast Energy Services, Inc. (“Blast”), Blast Acquisition Corp., a newly formed wholly-owned Nevada subsidiary of Blast (“MergerCo”), and Pacific Energy Development Corp., a Nevada corporation (“PEDCO”), pursuant to which MergerCo will be merged with and into PEDCO, with PEDCO being the surviving entity and becoming a wholly-owned subsidiary of Blast. (11)Approve the adoption of the Blast Energy Services, Inc. 2012 Equity Incentive Plan. (12)Transact such other business that may properly come before the special meeting or any adjournment of the special meeting. The merger agreement, the amended and restated certificate of formation and designation and the 2012 Equity Incentive Plan are described more fully in the attached proxy statement.You are encouraged to review the entire proxy statement carefully, including the appendices that are attached to the proxy statement.A copy of the merger agreementand amendment thereto are attached asAppendix Ato the proxy statement.A copy of the amended and restated certificate of formation and designation is attached asAppendix Bto the proxy statement.A copy of the 2012 Equity Incentive Plan is attached asAppendix Cto the proxy statement. The Blast board of directors has unanimously approved (1) the amended and restated certificate of formation and designation, (2) the merger agreement, and (3)the 2012 Equity Incentive Plan, and unanimously recommends that Blast stockholders vote “FOR” (1) the merger agreement, (2) the conversion of our Series A and Series B preferred stock into shares of our common stock, (3) a reverse stock split of our common stock of between 1:100 and 1:112, (4) a name change of Blast to “PEDEVCO CORP.”, (5) an increase in our authorized shares of common stock from 180 million shares to 200 million shares and preferred stock from 20 million shares to 100 million shares, (6) the adoption of an amendment to our certificate of formation to limit the liability of our directors for monetary damages in connection with the breach of their fiduciary duty, (7) the adoption of an amendment to our certificate of formation to clarify that any amendment or modification of the provision of our certificate of amendment which provides for us to indemnify our agents, will not adversely affect any right or protection of agents occurring prior to the date of such amendment or modification, (8) the adoption of an amendment to our certificate of formation to reduce the shareholder vote required to amend our certificate of formation and undertake certain other Fundamental Actions from two-thirds of such voting shares to a majority of our voting shares, (9) to approve the creation of a new series of preferred stock called “Series A Preferred Stock” and the designation of 25 million shares of such new Series A Preferred Stock, (10) to update certain outdated provisions and remove certain redundant provisions of our certificate of formation and to further reword, clarify and affect certain other non-material changes to our certificate of formation, and (11)the 2012 Equity Incentive Plan. Only shareholders of record of our common stock and preferred stock at the close of business on [ ], 2012 are entitled to notice of and to vote at the special meeting and at any adjournment of the special meeting.All shareholders of record are invited to attend the special meeting in person.We anticipate that the members of our board of directors and our executive officers, who beneficially own a total of approximately 2.5% of our outstanding common stock, will vote in favor of the merger agreement, each of the Proposals relating to our amended and restated certificate of formation and designation and the 2012 Equity Incentive Plan.Eric A. McAfee and Clyde Berg, who beneficially own a total of 62.9% of our outstanding common stock and 100% of our outstanding Series A preferred stock and Centurion Credit Funding, LLC (“Centurion”), which owns our one outstanding Series B preferred stock share, entered into voting agreements with us on January 13, 2012.Under the voting agreement, Mr. McAfee, Mr. Berg and Centurion agreed, on behalf of themselves and their affiliates, to vote the outstanding capital stock they beneficially own in favor of the merger agreement and the approval of the amended and restated certificate of formation and designation (including Proposals one through nine, above). Approval of the merger agreement and each Proposal relating to our amended and restated certificate of formation and designation requires the approval of the holders, as of the close of business on the record date, of: (i) at least two-thirds of the outstanding shares of our common stock and preferred stock (voting as a single class on an as-converted to common stock basis), (ii) at least two-thirds of the outstanding shares of our SeriesA preferred stock, voting as a separate class, and (iii) our single outstanding share of Series B preferred stock, voting as a separate class.Blast Energy Services, Inc., as the sole shareholder of MergerCo, approved the merger, the merger agreement and the amended and restated certificate of formation and designation on January 13, 2012.The Proposal to approve the adoption of our 2012 Equity Incentive Plan will be approved if the votes cast in favor of the Proposal exceed those cast against it. Regardless of whether or not you plan to attend the special meeting, please vote as soon as possible.If you hold stock in your name as a shareholder of record, please complete, sign, date, and return the accompanying proxy card in the enclosed envelope.If you hold your stock in “street name” through a broker, bank, or other nominee, please direct the broker, bank, or other nominee how to vote your shares in accordance with the instructions that you have received, or will receive, from that person. If you sign, date, and mail your proxy card without indicating how you wish to vote, your proxy will be voted in favor of the approval of the merger agreement, each of the Proposals relating to the approval of the amended and restated certificate of formation and designation, and the approval of the 2012 Equity Incentive Plan.If you fail to return your proxy card and do not vote in person at the special meeting, it will have the same effect as a vote against the approval of the merger agreement and the amended and restated certificate of formation and designation.Any shareholder attending the special meeting may vote in person even if he or she has returned a proxy card.Such a vote at the special meeting will revoke any proxy previously submitted. By Order of the Board of Directors, Roger P. (Pat) Herbert, Chairman, President and Chief Executive Officer [], 2012 YOUR VOTE IS IMPORTANT REGARDLESS OF THE NUMBER OF SHARES YOU OWN.IN ORDER TO ENSURE THAT YOUR SHARES ARE VOTED, PLEASE SIGN, DATE AND RETURN THE ENCLOSED PROXY CARD AS PROMPTLY AS POSSIBLE.IF GIVEN, YOU MAY REVOKE YOUR PROXY BY FOLLOWING THE INSTRUCTIONS IN THE PROXY STATEMENT. BLAST ENERGY SERVICES, INC. PO Box 710152 Houston, Texas 77271-0152 PROXY STATEMENT Special Meeting Of Shareholders To Be Held On [ ], 2012 This proxy statement is being furnished to the shareholders of Blast Energy Services, Inc. in connection with the solicitation of proxies by our board of directors for use at the special meeting of our shareholders to be held on [, ], 2012, and at any adjournments or postponements thereof. This proxy statement and the accompanying proxy card are first being mailed to our shareholders on or about [ ], 2012. The purpose of the special meeting is to consider and vote upon the following: (1)Approve an amendment and restatement of our certificate of formation, which will result in the conversion of all of our outstanding shares of SeriesA and Series B preferred stock into shares of our common stock on a one-for-one basis (immediately prior to the reverse stock split described below); (2)Approve an amendment and restatement of our certificate of formation, which will result in between a one-for-one hundred (1:100) and one-for-one hundred and twelve (1:112) reverse stock split of our outstanding common stock pursuant to which each of our shareholders will receive one share of our common stock for every one hundred (110) or every one hundred and twelve (112) shares of common stock of our company that they own (subject to adjustment as provided in the agreement and plan of reorganization described below). (3)Approve an amendment and restatement of our certificate of formation, which will result in, the change in the name of our company to “PEDEVCO CORP.”. (4)Approve an amendment and restatement of our certificate of formation, which will result in an increase in our authorized capital stock from 200,000,000 shares to 300,000,000 shares (the number of authorized shares of common stock to be increased from 180,000,000 to 200,000,000 shares and the number of shares of authorized preferred stock to be increased from 20,000,000 shares to 100,000,000 shares). (5)Approve an amendment to our certificate of formation to limit the liability of our directors for monetary damages in connection with the breach of their fiduciary duty. (6)Approve an amendment and restatement of our certificate of formation, which will result in the adoption of a change in our certificate of formation to clarify that any amendment or modification of the provision of our certificate of amendment which provides for us to indemnify our agents, will not adversely affect any right or protection of agents occurring prior to the date of such amendment or modification. (7)Approve an amendment and restatement of our certificate of formation, which will result in a decrease in the amount of voting power required to be obtained by our stockholders to amend our certificate of formation and affect a Fundamental Action (as defined in the Texas Business Organizations Code) from not less than two-thirds of such voting power to not less than a majority of such voting power. (8)Approve an amendment and restatement of our certificate of formation, which will result in, the creation of a new series of preferred stock to be called “SeriesA Preferred Stock,” and the designation of 25,000,000 shares of the new SeriesA Preferred Stock. (3 (9)Approve an amendment and restatement of our certificate of formation to update certain outdated provisions and remove certain redundant provisions of our certificate of formation and to further reword, clarify and affect certain other non-material changes to our certificate of formation. (10)Approve an agreement and plan of reorganization, dated as of January 13, 2012, by and among Blast Energy Services, Inc. (“Blast”), Blast Acquisition Corp., a newly formed wholly-owned Nevada subsidiary of Blast (“MergerCo”), and Pacific Energy Development Corp., a Nevada corporation (“PEDCO”), pursuant to which MergerCo will be merged with and into PEDCO, with PEDCO being the surviving entity and becoming a wholly-owned subsidiary of Blast. (11)Approve the adoption of the Blast Energy Services, Inc. 2012 Equity Incentive Plan. (12)Transact such other business that may properly come before the special meeting or any adjournment of the special meeting. Record Date; Shares Entitled To Vote; Vote Required To Approve The Transaction Our Board of Directors has fixed the close of business on [ ], 2012, as the date for the determination of shareholders entitled to vote at the special meeting.On the record date, [] shares of our common stock were outstanding, each entitled to one vote per share, 6,000,000 shares of our SeriesA preferred stock were outstanding, each entitled to 2.5 votes per share, and one share of our Series B preferred stock was outstanding. The presence at the special meeting, in person or by proxy, of the holders of shares of voting stock representing at least a majority of the total voting power of the shares of voting stock which are eligible to be voted on the record date is necessary to constitute a quorum for the transaction of business at the special meeting.In the absence of a quorum, the special meeting may be postponed from time to time until shareholders holding the requisite number of shares of our common stock and preferred stock are represented in person or by proxy.Broker non-votes and abstentions will be counted towards a quorum at the special meeting and will be treated as votes against the Proposals.If you return the attached proxy card with no voting decision indicated, the proxy will be voted “FOR” the approval of all Proposals made at the meeting.Each holder of record of shares of our common stock and Series B preferred stock is entitled to cast, for each share registered in his, her or its name, one vote on each Proposal as well as on each other matter presented to a vote of shareholders at the special meeting. Each holder of our SeriesA preferred stock is entitled to cast, for each share registered in his, her or its name, 2.5 votes on each Proposal, as well as on each other matter presented to a vote of shareholders at the special meeting. Eric A. McAfee and Clyde Berg, who beneficially own a total of 57% of our outstanding common stock and 100% of our outstanding Series A preferred stock and Centurion Credit Funding, LLC (“Centurion”), which owns our one outstanding Series B preferred stock share, entered into voting agreements with us on January 13, 2012.Under the voting agreement, Mr. McAfee, Mr. Berg and Centurion agreed, on behalf of themselves and their affiliates, to vote the outstanding capital stock they beneficially own in favor of the merger agreement and the approval of the amended and restated certificate of formation and designation. Solicitation, Voting and Revocation of Proxies This solicitation of proxies is being made by our board of directors, and we will pay the entire cost of preparing, assembling, printing, mailing and distributing these proxy materials.In addition to the mailing of these proxy materials, the solicitation of proxies or votes may be made in person, by telephone or by electronic communications by directors, officers and employees of our company, who will not receive any additional compensation for such solicitation activities.We also will reimburse brokerage houses and other custodians, nominees and fiduciaries for their reasonable out-of-pocket expenses for forwarding proxy and solicitation materials to shareholders. Shares of our common stock and preferred stock represented by a proxy properly signed and received at or prior to the special meeting, unless properly revoked, will be voted in accordance with the instructions on the proxy.If a proxy is signed and returned without any voting instructions, shares of our common stock and preferred stock represented by the proxy will be voted “FOR” each Proposal and, in accordance with the determination of our Chief Executive Officer, Roger P. (Pat) Herbert, as to any other matter which may properly come before the special meeting, including any adjournment or postponement thereof.A shareholder may revoke any proxy given pursuant to this solicitation by: (i) delivering to our corporate secretary, prior to or at the special meeting, a written notice revoking the proxy; (ii) delivering to our corporate secretary, at or prior to the special meeting, a duly executed proxy relating to the same shares and bearing a later date; or (iii) voting in person at the special meeting.Attendance at the special meeting will not, in and of itself, constitute a revocation of a proxy.All written notices of revocation and other communications with respect to the revocation of a proxy should be addressed to: Blast Energy Services, Inc. PO Box 710152 Houston, Texas 77271-0152 Our board of directors is not aware of any business to be acted upon at the special meeting other than consideration of the Proposals described herein. TABLE OF CONTENTS Page SUMMARY OF THE PROXY STATEMENT 1 QUESTIONS AND ANSWERS ABOUT THE SPECIAL MEETING 13 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING INFORMATION 19 RISK FACTORS 19 THE SPECIAL MEETING OF OUR SHAREHOLDERS 44 PROPOSAL I - APPROVAL OF THE MERGER AGREEMENT AND MERGER 48 BUSINESS OF PEDCO 60 THE MERGER AGREEMENT 90 PROPOSAL II – APPROVAL OF THE CONVERSION OF OUR SERIES A AND SERIES B PREFERRED STOCK INTO SHARES OF OUR COMMON STOCK 99 PROPOSAL III – APPROVAL OF A REVERSE STOCK SPLIT OF OUR COMMON STOCK OF BETWEEN 1::112 PROPOSAL IV – APPROVAL OF A NAME CHANGE TO “PEDEVCO CORP.” PROPOSAL V – APPROVAL OF AN INCREASE IN OUR AUTHORIZED SHARES OF COMMON STOCK FROM PROPOSAL VI – APPROVAL OF AN AMENDMENT TO OUR CERTIFICATE OF FORMATION TO LIMIT THE LIABILITY OF OUR DIRECTORS FOR MONETARY DAMAGES IN CONNECTION WITH THE BREACH OF THEIR FIDUCIARY DUTY PROPOSAL VII – APPROVAL OF AN AMENDMENT TO OUR CERTIFICATE OF FORMATION TO CLARIFY THAT ANY AMENDMENT OR MODIFICATION OF THE PROVISION OF OUR CERTIFICATE OF AMENDMENT WHICH PROVIDES FOR US TO INDEMNIFY OUR AGENTS, WILL NOT ADVERSELY AFFECT ANY RIGHT OR PROTECTION OF AGENTS OCCURRING PRIOR TO THE DATE OF SUCH AMENDMENT OR MODIFICATION PROPOSAL VIII – APPROVAL OF AN AMENDMENT TO OUR CERTIFICATE OF FORMATION TO REDUCE THE SHAREHOLDER VOTE REQUIRED TO AMEND OUR CERTIFICATE OF FORMATION AND UNDERTAKE CERTAIN OTHER FUNDAMENTAL ACTIONS FROM TWO-THIRDS OF SUCH VOTING SHARES TO A MAJORITY OF OUR VOTING SHARES PROPOSAL IX – APPROVAL TO UPDATE CERTAIN OUTDATED PROVISIONS AND REMOVE CERTAIN REDUNDANT PROVISIONS OF OUR CERTIFICATE OF FORMATION AND TO FURTHER REWORD, CLARIFY AND AFFECT CERTAIN OTHER NON-MATERIAL CHANGES TO OUR CERTIFICATE OF FORMATION PROPOSAL X – APPROVAL OF THE AMENDED AND RESTATED CERTIFICATE OF DESIGNATIONS OF OUR SERIES A PREFERRED STOCK PROPOSAL XI - ADOPTION OF THE BLAST ENERGY SERVICES, INC. 2 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED SHAREHOLDER MATTERS DESCRIPTION OF SECURITIES TO BE ISSUED IN CONNECTION WITH MERGER MARKET FOR BLAST’S COMMON EQUITY BLAST'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS OTHER MATTERS HOUSEHOLDING WHERE YOU CAN FIND MORE INFORMATION FINANCIAL STATEMENTS OF PEDCO. F-1 FINANCIAL STATEMENTS OF BLAST F-44 SUMMARY OF THE PROXY STATEMENT This summary highlights selected information from this proxy statement and may not contain all of the information that is important to you.To understand the merger agreement, the amended and restated certificate of formation and designations, and the 2012 Equity Incentive Plan more fully, you should carefully read this entire proxy statement, including its appendixes.A copy of the merger agreement and amendment thereto are attached as Appendix A to this proxy statement.A copy of the amended and restated certificate of formation and designations is attached as Appendix B to this proxy statement.A copy of the 2012 Equity Incentive Plan is attached as Appendix C to this proxy statement. We encourage you to read the merger agreement, the amended and restated certificate of formation and designations, and the 2012 Equity Incentive Plan completely, as those documents, and not this summary, are the legal documents that govern the merger and your rights as a shareholder. Each item in this summary includes a page reference directing you to a more complete description in this proxy statement of that topic. The Parties to the Merger (page 49) Blast Energy Services, Inc. (“Blast”) is an independent oil and gas producer with additional revenue potential from its applied fluid jetting technology. Blast has grown operations through investment and acquisition of oil producing properties.Currently Blast holds an interest in certain oil and gas properties, including the Sugar Valley Oil Field, a producing oil field in Texas, and a working interest in a lease comprising 2,500 acres which includes the Kreyenhagen Shale formation in the Guijarral Hills area of the San Juan Valley, Fresno County, California. Our common stock is traded on the OTCBB under the symbol “BESV.OB.” Blast is a Texas corporation.We have three wholly-owned subsidiaries:Eagle Domestic Drilling Operations LLC, a Texas limited liability company that holds no assets, Blast AFJ, Inc., a Delaware corporation, that holds Blast’s applied fluid jetting technology and assets, and Blast Acquisition Corp., a Nevada corporation that was formed for the specific purpose of entering into the merger and has not engaged in any business activities other than activities incidental to its formation and the transactions contemplated by the merger agreement.Blast Energy Services, Inc. and its subsidiaries have an address for notices located at PO Box 710152, Houston, Texas 77271-0152.The telephone number of Blast and its subsidiaries is (281) 453-2888.Additional information about Blast and its subsidiaries is included in the documents described in “Where You Can Find More Information” on page 135. Pacific Energy Development Corp. (“PEDCO”) is a development stage Nevada corporation formed for the purpose of (i) engaging in the business of oil and gas exploration, development and production of primarily shale oil and gas and secondarily conventional oil and gas opportunities in the United States, and (ii) subsequently utilizing its strategic relationships for exploration, development and production in the Pacific Rim countries, with a particular focus in China.PEDCO also holds a 6% joint venture interest in Rare Earth Ovonic Metal Hydride JV Co. Ltd. Joint Venture, a Chinese rare earth metal manufacturing and production company (the “Rare Earth JV”).PEDCO was formed in February 2011.PEDCO’s principal executive offices are located at 4125 Blackhawk Plaza Circle, Suite 201A, Danville, California 94506.The phone number for PEDCO is (925) 203-5699. There is no established public trading market for any of PEDCO’s securities. If the merger is completed, PEDCO will become a wholly-owned subsidiary of Blast, and Blast and PEDCO will combine their respective business operations. Summary of the Merger (page 50) The merger agreement provides that MergerCo (a wholly owned subsidiary of Blast) will be merged with and into PEDCO, which will continue as the surviving corporation.Blast will then continue after the merger under the name “PEDEVCO CORP.”In the merger, (1) each outstanding share of PEDCO common stock will be exchanged for one share of our common stock, (2) each outstanding share of PEDCO SeriesA preferred stock will be exchanged for one share of our SeriesA preferred stock, and (3) each outstanding option or warrant to purchase shares of common stock or preferred stock of PEDCO will be exchanged for an option or warrant to purchase the same number of shares of our common stock or preferred stock, as applicable, on the same terms, each after affecting the reverse stock split described below.After the merger, PEDCO will become our wholly-owned subsidiary.In the merger, and after taking into account a reverse stock split in a ratio of between one-for-one hundredand one-for one hundred and twelve, we currently anticipate issuing 17,857,261 shares of our common stock to existing holders of common stock of PEDCO, 11,984,208 shares of our new SeriesA preferred stock to existing holders of SeriesA preferred stock of PEDCO, and warrants to purchase 1,100,000 shares of our common stock and 549,167 shares of new SeriesA preferred stock to existing holders of warrants to purchase common and preferred stock of PEDCO, respectively, and options to purchase 895,000 shares of our common stock to existing holders of options to purchase common stock of PEDCO.Further, up to an additional 8,082,459 shares of PEDCO SeriesA preferred stock and three-year warrants to purchase up to 808,246 shares of PEDCO SeriesA preferred stock exercisable at $0.75 per share may be issued to placement agents in connection with the additional sale by PEDCO in private transactions to “accredited investors” of approximately $6.0 million of SeriesA preferred stock of PEDCO prior to the merger, and additional shares of PEDCO common stock and preferred stock, and convertible securities exercisable therefor, may be issued by PEDCO prior to the merger, subject to a maximum aggregate total of no more than 45 million shares of PEDCO capital stock being issued and outstanding, or committed for future issuance, on a fully-diluted basis (including all issued and outstanding common stock, preferred stock, options, warrants, and issuance commitments) prior to the merger, without the prior written consent of Blast. -1- Immediately following the merger (and taking into account the reverse stock split and other transactions contemplated by our amended and restated certificate of formation), PEDCO’s existing shareholders will own an estimated approximately 91% of our outstanding common stock, 94% of our voting stock (common stock and Series A preferred stock, which votes one-for-one with the common stock) and 100% of our outstanding preferred stock after the mergerImmediately following the merger, PEDCO’s existing common shareholders will receive approximately 17.9 million shares of Blast in exchange for their PEDCO shares, and PEDCO’s existing preferred stockholders will receive approximately 12 million shares of the newly issued Blast Series A Preferred Stock in exchange for their PEDCO preferred stock.For more detailed information, see: – “Increase of Authorized Common and Preferred Stock” and “Reverse Stock Split.”Since the execution of the merger agreement, PEDCO has advanced Blast approximately $345,000 to cover Blast’s operating and merger expenses and an additional $30,000 in the form of a deposit.The merger agreement provides for an automatic adjustment in the reverse stock split ratio (and therefore a reduction in the percentage of shares to be retained by Blast shareholders in the merger) based on the total amount of unpaid advances at closing.The share numbers and percentages used throughout this proxy statement assume that the total of such unpaid advances, at closing will equal approximately $500,000, resulting in a reverse split ratio of one-for-112.Our Board of Directors has previously determined not to move forward with the merger transaction and approval of the amended and restated certificate of formation in the event the total reverse split required to be effected pursuant to the terms of the merger (as summarized above) would be greater than 1:112.See “Adjustment of Reverse Stock Split Ratio” below on page 101. The Special Meeting of Our Shareholders (page 44) Time, Date, and Place.The special meeting will be held on [], 2012, beginning at 9:00 a.m., local time, at The Loev Law Firm, P.C., 6300 West Loop South, Suite 280, Bellaire, Texas 77401, and at any adjournment or postponement of the special meeting. Purpose.The purpose of the special meeting is to consider and vote upon Proposals to approve the merger agreement, the Proposals relating to the amended and restated certificate of formation and designations, including the reverse stock split, the name change, the increase in the number of authorized shares of our preferred stock, the creation of our new SeriesA preferred stock, and, and the 2012 Equity Incentive Plan. -2- Record Date and Quorum.We have fixed the close of business on [], 2012 as the record date for the special meeting, and only shareholders of record on the record date are entitled to vote at the special meeting.You may vote all shares of our common stock and preferred stock that you owned of record at the close of business on the record date.The presence at the special meeting, in person or by proxy, of the holders of shares of voting stock representing at least a majority of the total voting power of the shares of voting stock which are eligible to be voted on the record date is necessary to constitute a quorum for the transaction of business at the special meeting. Vote Required.Approval of the merger agreement and the Proposals relating to our amended and restated certificate of formation and designations require the approval of the holders, as of the record date, of two-thirds of the outstanding shares of our common stock and preferred stock (voting as a single class on an as-converted to common stock basis), two-thirds of our outstanding SeriesA preferred stock voting separately as a class, and the single share of our outstanding Series B preferred stock.The Proposal to approve the adoption of our 2012 Equity Incentive Plan will be approved if the votes cast in favor of the Proposal exceed those cast against it. Voting and Proxies.If you hold stock in your name as a shareholder of record, you may vote in person at the meeting, by returning the accompanying proxy card in the enclosed envelope.If you hold your stock in “street name” through a broker, bank, or other nominee, you must direct the broker, bank, or other nominee how to vote your shares in accordance with the instructions that you have received, or will receive, from that person. Right to Revoke Proxies.If you hold stock in your name as a shareholder of record, you have the right to change or revoke your proxy at any time before the vote is taken at the special meeting by:(1) attending the special meeting in person and voting; (2) submitting a later-dated proxy card; or (3) notifying us that you are revoking your proxy by delivering a later-dated written statement to that effect to us at Blast Energy Services, Inc., PO Box 710152, Houston, Texas 77271-0152, Attention: Chief Financial Officer. Risk Factors (page 19) In evaluating the merger, the merger agreement, our amended and restated certificate of formation and designations and the 2012 Equity Incentive Plan, and before deciding how to vote your shares, you should carefully review the section of this proxy statement entitled “Risk Factors,” which describes risk factors relating to the merger and to the post-merger operations of PEDCO’s business. Background of the Merger and Reasons for the Merger (page 50) Over the past 12 months, we have pursued a variety of capital raising alternatives to supplement anticipated income from our oil and gas investments in order to meet our operational capital requirements and service our outstanding debt.In particular, due to the higher than expected drilling costs experienced by our operating partner in connection with the Guijarral Hills well, the lack of economic oil production in the first zones tested, and the need for additional capital for additional testing, we were unable to raise the funds necessary to proceed with the testing of our well at our Guijarral Hills site.Although we do currently have a working interest in a producing field located in Texas, the cash flow generated by the wells in this field has not been sufficient to satisfy our ongoing working capital and other financial commitments, including the need to service and repay approximately $4.0million of outstanding debt.Accordingly, we pursued a business combination transaction with an existing private enterprise operating in a similar line of business that was willing to acquire our oil and gas assets and assume our liabilities, in part so as to benefit from our status as a public company. Given that the fact that PEDCO had been selling shares of its Series A preferred stock at $0.75 per share while the public market value of our shares was approximately $0.01 per share during the time period the merger was negotiated and agreed to (i.e., December 2011 through January 2012), we felt that the merger was an attractive alternative for our shareholders.We did not obtain a third-party fairness opinion for the merger due to the fact that our Board of Directors believed that the merger was fair to its shareholders based on the criteria below and because we did not have sufficient working capital to pay for the costs associated with a fairness opinion. In evaluating the merger transaction, some of the important factors in our decision included: (i) the assumption and extension of $1.33 million of our senior secured debt (to take effect upon consummation of the merger); (ii) the willingness of our creditors to convert $1.45 million of our outstanding secured debt into common stock at a price of $0.02 per share (prior to the reverse stock split), (iii) the willingness of our existing holders of preferred stock to convert 6,000,000 shares of our preferred stock, with cumulative dividend rights and preferential liquidation preferences, into our common stock on a one-for-one basis (instead of a 2.5-for-one basis as provided for currently); (iv) the willingness of our Series B preferred stock shareholder to convert its outstanding share of preferred stock, which included the right to approve certain fundamental company transactions, into one share of common stock upon consummation of the merger; and (v) the combination of our existing assets with PEDCO, a company that has agreed to manage our assets and assume our debts.See also, “Background of the Merger and Reasons for the Merger”, below. -3- Based on these and other factors, our board of directors unanimously concluded that the merger represents the best available option for our company to continue as a going concern, and that the merger provides the best existing alternative for our shareholders to receive value on their investment.See “Unanimous Recommendation of Our Board of Directors” (page 44). Our Board of Directors has unanimously determined that the adoption of the merger, the merger agreement and the amended and restated certificate of formation and designations are advisable, and that such documents are fair to, and in the best interests of our shareholders, has approved and authorized in all respects the merger agreement and the amended and restated certificate of formation and designations, and recommends that you vote “FOR” the approval of (1) the merger agreement, (2) the conversion of our Series A and Series B preferred stock into shares of our common stock, (3) a reverse stock split of our common stock of between 1:100 and 1:112, (4) a name change of Blast to “PEDEVCO CORP.”, (5) an increase in our authorized shares of common stock from 180 million shares to 200 million shares and preferred stock from 20 million shares to 100 million shares, (6) the adoption of an amendment to our certificate of formation to limit the liability of our directors for monetary damages in connection with the breach of their fiduciary duty, (7) the adoption of an amendment to our certificate of formation to clarifythat that any amendment or modification of the provision of our certificate of amendment which provides for us to indemnify our agents, will not adversely affect any right or protection of agents occurring prior to the date of such amendment or modification, (8) the adoption of an amendment to our certificate of formation to reduce the shareholder vote required to amend our certificate of formation and undertake certain other Fundamental Actions from two-thirds of such voting shares to a majority of our voting shares, (9) to approve the creation of a new series of preferred stock called “Series A Preferred Stock” and the designation of 25 million shares of such new Series A Preferred Stock, (10) to update certain outdated provisions and remove certain redundant provisions of our certificate of formation and to further reword, clarify and affect certain other non-material changes to our certificate of formation, and (11) the 2012 Equity Incentive Plan. Interests in the Merger of Our Board of Directors and Executive Officers and Other Related Persons (page57) As of the record date, our two directors and our executive officers collectively beneficially owned approximately 2.5% of our outstanding common stock.Other than their interests as shareholders and as described below, our current directors and officers have no direct or indirect interest in the merger, the merger agreement or the amended and restated certificate of formation and designations. Michael L. Peterson served on our board of directors from May 2008 until December 2011.He also served as interim President and CEO from June 2009 until December 2011.Mr. Peterson beneficially owns 2,950,000 shares of our common stock, totaling 1.5% of our outstanding common stock.In September 2011, Mr. Peterson entered into a consulting agreement with PEDCO to serve as PEDCO’s Executive Vice President.In February 2012, Mr. Peterson entered into an employment agreement with PEDCO to serve as PEDCO’s Executive Vice President at an annual base salary of $250,000.Mr. Peterson beneficially owns 5.3% of PEDCO’s outstanding common stock, and will own 5.2% of the outstanding stock of Blast after the merger with PEDCO. -4- Eric A. McAfee and Clyde Berg, who beneficially own a total of 57% of our outstanding common stock and 100% of our outstanding Series A preferred stock and Centurion, which owns our one outstanding Series B preferred stock share, entered into voting agreements with us on January 13, 2012.Under the voting agreement, Mr. McAfee, Mr. Berg and Centurion agreed, on behalf of themselves and their affiliates, to vote the outstanding capital stock they beneficially own in favor of the merger agreement and the approval of the amended and restated certificate of formation and designations. These voting agreements currently terminate on August 1, 2012.Further information on these stockholders is provided under “Security Ownership of Certain Beneficial Owners and Management and Related Shareholder Matters” on page 119. Members of our board of directors and some of our officers have agreed to convert amounts owed to them into shares of our common stock.See “Officer, Director and Other Debt Conversions” below. Certain of PEDCO’s directors and executive officers have financial interests in the merger that may be different from, or in addition to, the interests of PEDCO stockholders generally. As detailed below under “The Merger— Management and Operations After the Merger,” it is anticipated that all of our current officers and directors will resign and Frank C. Ingriselli will serve as our Executive Chairman of the Board, President and Chief Executive Officer, Jamie Tseng will serve as our Chief Financial Officer, Senior Vice President and Managing Director, Michael L. Peterson will serve as our Executive Vice President, and Clark R. Moore will serve as our Executive Vice President, General Counsel and Secretary, and all of the members of PEDCO’s board of directors immediately prior to the merger will continue to serve as directors of Blast upon completion of the merger.No payments or benefits will be triggered as a result of the merger under the outstanding stock option, stock purchase, and employment agreements that PEDCO has entered into with its executive officers. Material United States Federal Income Tax Consequences of the Merger (page 102) The merger will constitute a reorganization within the meaning of Section368 of the Internal Revenue Code of 1986, as amended, and our shareholders generally will not recognize any gain or loss for U.S. federal income tax purposes by reason of the merger or the reverse stock split described in this proxy statement. The federal income tax consequences summarized above may not apply to all of our shareholders.Your tax consequences will depend upon your individual situation.Therefore, we strongly encourage you to consult with your tax advisor for a full understanding of the particular tax consequences of the merger and the reverse stock split to you. Effects of the Merger and Amended and Restated Certificate of Formation and Designations on our Current Shareholders (pages 48, 99-100, and 104-112) While the merger itself will not affect any of our currently outstanding shares of stock, the issuance of our shares in the merger will decrease our existing shareholders’ percentage equity ownership in our company.Furthermore, the amended and restated certificate of formation and designations, the filing of which is a condition to closing the merger, will affect the rights of our shareholders.When the amended and restated certificate of formation and designations is filed, all outstanding shares of our SeriesA and SeriesB preferred stock will convert into shares of our common stock on a one-to-one basis, immediately followed by a 1-for-112 reverse stock split of our common stock (subject to adjustment as described below under “Adjustment of Reverse Stock Split Ratio”).The reverse stock split will not immediately affect any of our shareholder’s proportional equity interestsin our company, nor will it change any of the rights of the existing holders of our common stock.However, after the reverse stock split is effectuated, our current shareholders will own fewer shares than they presently own (a number equal to one-one hundred and twelfth (1/112th) the number of shares owned immediately prior to the reverse stock split).Furthermore, the number of shares of our common stock authorized for issuance will increase from 180,000,000 shares to 200,000,000 shares.The future issuance of any such shares (including, but not limited to shares issued in the merger) will decrease our existing shareholders’ percentage equity ownership in our company and, depending on the price at which they are issued, would be dilutive to our existing shareholders. -5- The filing of the amended and restated certificate of formation and designations will also result in an increase in the number of authorized shares of preferred stock from 20,000,000 shares to 100,000,000 shares and result in the creation of a new series of SeriesA preferred stock, described in greater detail below under “Proposal V – Approval Of An Increase In Our Authorized Shares Of Common Stock From 180 Million Shares To 200 Million Shares And Preferred Stock From 20 Million Shares To 100 Million Shares” and “Proposal X – Approval Of The Amended And Restated Certificate Of Designations Of Our Series A Preferred Stock”.Future issuances of these shares of preferred stock (including, but not limited to shares issued in the merger) will decrease our existing shareholders’ percentage equity ownership in our company and could be dilutive.Furthermore, the designation of the new SeriesA preferred stock will create a series of preferred stock with certain preferences and priorities over the holders of our common stock, including with respect to rights to dividends and distributions upon liquidation. Conditions to Closing the Merger (page 95) Before the merger can be completed, a number of closing conditions must be satisfied by both parties, including the approval of the merger agreement and the amended and restated certificate of formation and designations by our shareholders. Changes in Directors and Management (page 85) Upon the closing of the merger, the board of directors of PEDCO will become the board of directors of the surviving company, our board of directors will be increased from two to three, and three persons designated by PEDCO will serve on our board of directors.PEDCO has advised us that immediately prior to the merger, the board of directors of PEDCO will consist of Frank C. Ingriselli, Michael L. Peterson, and Jamie Tseng, and that it intends to designate the same individuals to our board of directors. SUMMARY PRO FORMA INFORMATION The unaudited pro forma information of the Company set forth below gives effect to the merger of Pacific Energy Development Corporation as if it had been consummated as of the beginning of the applicable periods. The unaudited pro forma information has been derived from the historical Consolidated Financial Statements of Blast Energy Services, Inc. and Pacific Energy Development Corporation. The unaudited pro forma information is for illustrative purposes only. You should not rely on the unaudited pro forma financial information as being indicative of the historical results that would have been achieved had the acquisition occurred in the past or the future financial results that the Company will achieve after the acquisition. -6- PEDEVCO CORP. (formerly Blast Energy Services, Inc.) Pro forma Consolidated Balance Sheets (Unaudited) Pacific Energy Blast Energy Development Pro forma Services, Inc. Corporation Pro forma Consolidated 03/31/12 03/31/12 Adjustments 03/31/12 Assets Current assets: Cash $ $ $ Accounts receivable, net Deferred costs - Prepaid expenses and other current assets Total current assets Oil and gas properties - full cost method Proved oil and gas properties - Unproved oil and gas properties - Less: accumulated depletion ) - ) Total oil and gas properties, net - Oil and gas properties– successful efforts Proved oil and gas properties - Unproven oil and gas properties - Equity method investment - Total oil and gas properties - Other investment - Equipment, net - Goodwill - - (1 ) Total assets $ $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ $ $ Accrued expenses Accrued expenses – related parties - (6 ) ) Note payable – related parties - Notes payable – other - Total current liabilities Long-term liabilities: Notes payable – related party - (6 ) ) - Asset retirement obligations - Total liabilities -7- Stockholders’ equity: Series A Preferred Stock, $.001 par value, 20,000,000 shares authorized, 6,000,000 shares issued and outstanding - (2
